Citation Nr: 0638422	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-15 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a left hip disability, to include as 
secondary to service-connected post-traumatic stress disorder 
(PTSD). 

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1969 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDINGS OF FACT

1.  The veteran's left hip disability was not incurred in 
service and was not caused or aggravated by his service-
connected PTSD.

2.  The veteran is not housebound, and if the veteran does 
require regular aid and attendance, such a need is not due to 
a service-connected disability.



CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).

2.  The criteria for special monthly compensation based on 
the need for regular aid and attendance or being housebound, 
have not been established.  38 U.S.C.A. §§ 1114, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.350, 3.352 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
September 2003 letter.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In terms of any notification 
regarding downstream elements, because of the denial of the 
issues below, any such downstream elements are rendered moot; 
thus, the veteran is not prejudiced by the Board's 
consideration of the pending issues.
The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
September 2003 letter when it generally advised the veteran 
to send the RO any evidence in his possession that would 
substantiate his claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all private 
records identified by the veteran.  The veteran has not 
indicated the presence of any other outstanding relevant 
records and has not requested VA's assistance in obtaining 
any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination is not necessary because, as 
discussed below in greater detail, there is no indication 
that the veteran's left hip disability is related to his 
service-connected PTSD or that the veteran's claimed need for 
aid and attendance is related to a service-connected 
disability.  
Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Analysis

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Left Hip Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2006).  Additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Relevant statutory authority provides that if any veteran is 
in need of regular aid and attendance for a service-connected 
disability, then, in addition to other possible special 
monthly compensation, the veteran shall be paid a monthly aid 
and attendance allowance.  38 U.S.C.A. § 1114(r)(1).

In addition, 38 C.F.R. § 3.350 and § 3.352 provide further 
definitions concerning when aid and attendance benefits are 
to be granted.  The following are criteria utilized in 
determining the need for regular aid and attendance: 
inability of the claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a). 

The veteran is claiming that his left hip disability was 
caused by his service-connected PTSD, not that he directly 
incurred a left hip disability in service.  Specifically, the 
veteran claims that his service-connected PTSD led him to be 
struck by a car in April 1990.  There is no indication of a 
left hip injury appearing anywhere in the veteran's service 
medical records and there is no suggestion that the veteran 
directly incurred a left hip disability in service.  
Accordingly, direct service connection is not established and 
the only issue for consideration is whether the veteran's 
left hip disability is secondary to his service-connected 
PTSD.  

In April 1990, the veteran was struck by a car and incurred 
an injury to his left hip, the residuals of which persist to 
present day.  A contemporaneously completed accident report 
states that the veteran was struck while lying in the 
roadway.  An April 1993 administrative decision found that 
the veteran had been drinking at the time and that a police 
investigative report found that the veteran was lying in the 
road, intoxicated and unconscious when he was struck by a 
car.  The RO found the veteran's actions to be willful 
misconduct and denied entitlement to non-service connected 
pension.  

The veteran has admitted to drinking alcohol at the time of 
the April 1999 accident and the record contains inconsistent 
statements from the veteran concerning the circumstances of 
the April 1990 accident.  In a report of accidental injury 
authored by the veteran dated in August 1991, he stated that 
he had been drinking but had the right of way and was walking 
across the street in a marked crosswalk when he was hit by a 
car.  In stark contrast, in a statement in support of claim 
dated in July 2003, the veteran said that his left hip 
disability was incurred when he experienced a flashback, 
which he attributed to his PTSD.  Specifically, he stated 
that while attempting to beat a man to death, he fled after 
another individual came at him with a knife and that while 
fleeing he was struck by the car.  A February 2004 personal 
statement by the veteran is essentially identical to the July 
2003 statement, except that the veteran stated therein that 
he "went blank" before he could flee when approached by the 
knife-wielding assailant.  

The veteran's left hip disability was not caused or 
aggravated by his service-connected PTSD.  With regard to the 
evidence outlined above, the Board does not find the 
veteran's current statements regarding the April 1990 
accident to be credible because they are inconsistent with 
his prior statements and the contemporaneously authored 
police report.  In determining whether documents submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.)  Other than the veteran's statements, there is no 
evidence of a relationship between his service-connected PTSD 
and his left hip disability.  Accordingly, the preponderance 
of the evidence indicates that the veteran's left hip 
disability is not due to his service-connected PTSD and the 
claim must be denied. 

Special Monthly Compensation

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2006).

The following will be accorded consideration in determining 
the need for regular aid and attendance:  inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment  
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as  
supports, belts, lacing at the back, etc.); inability of  
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  "Bedridden" will be a proper basis 
for the determination.

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others. 

The veteran is claiming the need for aid and attendance based 
upon his claimed left hip disability, not PTSD, which is the 
only service-connected disability that the veteran has.  
Moreover, there is no indication that the veteran is 
bedridden or that PTSD has necessitated a need for aid and 
attendance.  Accordingly, entitlement to special monthly 
compensation based on the need for aid and attendance due to 
service-connected PTSD is not established.  Likewise, because 
the need for aid and attendance must be due to a service-
connected disability, entitlement is not established because, 
as outline above, the veteran's left hip disability is not 
service-connected.  Accordingly, the preponderance of the 
evidence is against the claim and it must be denied.  


ORDER

Entitlement to a left hip disability, to include as secondary 
to service-connected PTSD is denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or being housebound is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


